Citation Nr: 1416684	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-38 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is clear and unmistakable error in a July 1998 rating decision by that denied compensation under 38 U.S.C.A. § 1151 for muscle and nerve damage of the bilateral feet due to VA foot surgeries conducted in July 1994 and November 1994.

2.  Whether new and material evidence has been received to reopen a claim for compensation under 38 U.S.C.A. § 1151 for muscle and nerve damage of the bilateral feet.

3.  Entitlement to service connection for Haglund's deformity of the bilateral feet.

4.  Entitlement to service connection for degenerative joint disease, to include as secondary to Haglund's deformity and/or as secondary to nerve damage of the bilateral lower extremities under 38 U.S.C.A. § 1151.

5.  Entitlement to service connection for a disability of the thoracolumbar spine, to include as secondary to Haglund's deformity and/or as secondary to nerve damage of the bilateral lower extremities under 38 U.S.C.A. § 1151.

6.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to Haglund's deformity and/or as secondary to nerve damage of the bilateral lower extremities under 38 U.S.C.A. § 1151.

7.  Entitlement to service connection for headaches, to include as secondary to an acquired psychiatric disorder and/or as secondary to nerve damage of the bilateral lower extremities under 38 U.S.C.A. § 1151

8.  Entitlement to service connection for ulcers.

9.  Entitlement to service connection for a gallbladder disorder.

10.  Entitlement to service connection for a sleep disorder, to include as secondary to a psychiatric disorder and/or a joint disorder.

11.  Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1970 to May 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at an October 2013 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.  The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

Although a March 2008 rating decision denied service connection for Haglund's deformity of the feet on the basis that new and material evidence had not been presented, the language of the decision indicates that the RO actually denied a claim to reopen a claim for compensation under section 1151 for muscle and nerve damage of the feet.  The May 2009 decision presently on appeal correctly identifies the service connection claim for Haglund's deformity to be an original claim, rather than one of new and material evidence.  

The Board adjudicates herein the clear and unmistakable error (CUE) and new and material evidence issues identified on the first page of this decision.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The correct facts were not before the RO at the time of the July 29, 1998 rating decision; but for such error, entitlement to compensation under 38 U.S.C.A. § 1151 would have been granted.

2.  The applicable regulatory provisions extant in July 1998 were not correctly applied by the RO and, but for such error, entitlement to compensation under 38 U.S.C.A. § 1151 would have been granted.

3.  The Board's decision herein reverses and replaces the July 1998 rating decision; as such, the original July 1998 rating decision is not a final decision.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision denying compensation under 38 U.S.C.A. § 1151 for muscle and nerve damage of the feet claimed as a result of VA medical treatment was clearly and unmistakably erroneous.  38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.358 (1995); 38 C.F.R. § 3.105 (2013).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability as caused by VA hospitalization or surgical or medical treatment have been met.  38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358 (1995).

3.  The issue of whether new and material evidence has been received to reopen a claim for compensation under 38 U.S.C.A. § 1151 for muscle and nerve damage in the bilateral feet is moot.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

Initially, the Board notes that VA's duties to notify and assist imposed by Veterans Claims Assistance Act of 2000 are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002).  


The Veteran alleges that the July 1998 decision, in which the RO denied compensation under 38 U.S.C.A. § 1151, was based on CUE; he specifically references the impropriety of the fact that the examiner who examined him in February 1998 in conjunction with his claim, participated in the surgeries that form the basis of his section 1151 claim.  He also asserted at his Board hearing that there was corruption in the proceedings, and that VA acted with intent to deny his claims, and that his claim was not reviewed in a fair and impartial manner.  Interpreting the claim to include all issues reasonable raised from the appellant's assertions, see Azurin v. Derwinski, 2 Vet. App. 489, 492 (1992), the Board has reviewed his claim in light of the February 1998 VA examination and the June 1998 addendum opinion, and finds that he has presented a claim of failure to consider the correct facts as identified in a June 1998 VA examination addendum report, and a misapplication of the laws and regulations governing the necessary showing for section 1151 benefits..  See Simmons v. Principi, 17 Vet. App. 104 (2003).  

Under 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  For CUE to exist, the Board must find that (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In other words, the error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

CUE "is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  "It must always be remembered that [CUE] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A failure to consider facts that are in evidence, however, can be sufficient to warrant a finding of CUE.  Russell, 3 Vet. App. at 319.  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

At the time of the Veteran's March 1996 claim, section 1151 provided that compensation "in the same manner as if such disability . . . were service-connected" would be awarded "[w]here any veteran shall have suffered an injury, or an aggravation of an injury, as the result of hospitalization, [or] medical or surgical treatment . . . .and not the result of such veteran's own willful misconduct, and such injury or aggravation results in additional disability to . . . such veteran . . . ."  38 U.S.C.A. § 1151(a) (West 1991); Brown v. Gardner, 512 U.S. 115, 118 (1994) (holding that there was no "fault" requirement for granting compensation under section 1151, and striking down 38 C.F.R. § 3.358(c)(3) (1993)).  VA regulations paralleled section 1151, indicating that additional disability resulting from an injury or an aggravation of an existing injury suffered as a result of medical or surgical treatment, compensation was warranted.  38 C.F.R. § 3.358 (1995).  To determine whether an additional disability existed, the regulation prevented compensation for the natural progress of the injury, or for necessary consequences of a surgical procedure.  A finding of "additional disability" as applied to surgical treatment required consideration of the difference between the Veteran's physical condition prior to the surgery (including the condition that the specific surgical treatment was designed to relieve) with the additional injury resulting from the procedure.  There must be evidence that the additional disability claimed is actually the result of an injury incurred during the surgery.  38 C.F.R. § 3.358 (1995).  

The Veteran underwent surgery at a VA medical center on his left foot in July 1994, and on his right foot in November 1994, to address bilateral Haglund's deformities.  He asserted in March 1996 that he had muscle and nerve damage residuals in both legs due to the surgeries.  In a February 1998 examination report, the examiner described significant residual pain and discomfort following the foot surgeries, and that he experienced limited range of motion and interference with his vocation, secondary to his discomfort.  The examiner noted that the Veteran's treating provider suspected "some nerve damage pertinent to the surgery."  In a June 1998 addendum, an examiner opined that based on neurological testing, there was evidence of cutaneous nerve injuries in the feet at the locations of the Haglund's deformities and surgeries.  He opined that the nerve injuries were "a consequence of his corrective surger[ies], although not a necessary consequence.  This was an unexpected complication."  He explained that the nerve injuries "[did] not represent a natural progression of the Haglund's deformity, but rather [are] secondary to his corrective surgery."  

In a July 1998 rating decision, the RO denied the Veteran's 1151 claim.  The RO stated that, in order to successfully make an 1151 claim, "the evidence must show that fault on VA's part or an event nor reasonably foreseeable proximately caused the veteran's additional disability."  The RO stated that it denied the claim "because the evidence fails to establish that VA medical or educational services were the proximate cause of additional disability[,] and this disability worsened as a result of natural progress and not VA medical or educational services."  

The Board finds that the July 1998 decision contains CUE in two facets.  See 38 C.F.R. § 3.105(a).  First, the RO erroneously failed to consider relevant before it; specifically facts in the June 1998 addendum.  This is because it could not have concluded that the disability "worsened as a result of natural progress and not VA or medical . . . services" when the only evidence of record indicated the opposite.  See Russell, 3 Vet. App. at 319 (concluding that the RO committed clear and unmistakable error when it failed to consider an examination report that was of record, or made an erroneous fact-finding, or both).  

Although the RO appeared to have summarized part of the June 1998 addendum in its reasons and bases, it either overlooked or ignored the portion of the addendum that stated that (a) the nerve injuries were not a necessary consequence of the corrective surgery; (b) the nerve injuries were not a natural progression of the Haglund's deformity; and (c) the nerve injuries were secondary to the corrective surgery.  Without considering those facts and opinions, the RO, as noted above, found (without citing any evidence to contradict the June 1998 addendum) that the "disability worsened as a result of natural progress."  

The Board acknowledges that under different circumstances it may be plausible to conclude that the RO considered the totality of the addendum despite not identifying all of the relevant facts and opinions in its decision, and, weighing that evidence against other evidence that ran contrary to the Veteran's claim, rendered its decision that the post-surgery disability was the "natural progression" of the disability.  The evidence, however, undebatably fails to support such a conclusion.  There is no suggestion in the record of any evidence to contradict the June 1998 etiology opinion linking the Veteran's nerve injuries to the corrective surgeries.  The only evidence of record was the June 1998 addendum, which included the examiner's opinions that the Veteran's nerve injuries were unnecessary consequences of the surgeries, and were not the natural progression of the disability.  Therefore, the Board concludes that the RO omitted from its consideration certain aspects of the June 1998 addendum that were relevant to the Veteran's claim. 

Even if, however, the RO did consider the facts as contained in the June 1998 examination addendum, to include the addendum's conclusions relating the causation of the post-surgery nerve injuries to the surgeries, the only way the RO could have denied the claim must be based on its assertion that there had to be evidence of fault on the part of the VA medical provider in order to grant the claim.  There is no other plausible explanation for its denial of the 1151 claim, as the Veteran otherwise met all of the applicable criteria.  As discussed above, the Supreme Court of the United States determined in 1994 that there was no "fault" requirement for granting compensation under section 38 U.S.C.A. § 1151.  Gardner, 512 U.S. at 118.  Thus, assuming for these purposes that VA correctly considered all of the facts that were in evidence at the time of the July 1998 rating decision, it is undebatable that the RO committed an error of law in requiring evidence of fault.  See Oppenheimer, 1 Vet. App. at 372.  There is no other explanation for its decision.  

Having found that the RO committed at least one of the two clear and unmistakable errors, the Board finds that the outcome of the July 1998 rating decision would have been manifestly different were it not for those errors.  See Damrel, 6 Vet. App. at 245.  Had the RO considered the totality of the June 1998 addendum, it could not have reached a conclusion that the nerve injuries discussed in the addendum were the natural progress of the Veteran's Haglund's deformities.  38 U.S.C.A. § 1151 (1991); 38 C.F.R. § 3.358 (1995).

As the Board's consideration of the CUE matter is based on the evidence of record at the time of the July 1998 rating decision, the criteria for finding CUE in that decision have been met.  Considering the outcome of this decision, as well as the nature of CUE claims, the Board will not further address the Veteran's assertion that VA failed in its duty to assist by having a surgeon who participated in his foot surgeries provide the examination upon which the July 1998 denial was ultimately based.  See Caffrey, 6 Vet. App. at 384.

New and Material Evidence Regarding the 1151 Claim

The Board's decision on the CUE issue effectively reverses the July 1998 rating decision that denied 1151 compensation, and has the same effect as if this decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  As such, there is no final decision to reopen.  The claim that would require new and material evidence is moot, and must be dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

The portion of the July 1998 rating decision that denied compensation under 38 U.S.C.A. § 1151 for muscle and nerve damage of the feet due to VA medical treatment was clearly an unmistakably erroneous.

Compensation under 38 U.S.C.A. § 1151 for muscle and nerve damage of the bilateral feet is granted, subject to the laws and regulations governing the payment of monetary benefits.

The issue of whether new and material evidence has been received to reopen a claim for compensation under 38 U.S.C.A. § 1151 for muscle and nerve damage in the bilateral feet is moot; the appeal is dismissed.


REMAND

The Veteran's remaining claims must be remanded for further development, to include obtaining additional records and the provision of examinations, as discussed below.  

To the extent that the Veteran claims that certain disabilities are related to his Haglund's deformity and/or nerve damage of the foot, the Board notes that although compensation may be paid for disabilities that are secondary to a disability for which compensation is payable under section 1151 pursuant to 38 C.F.R. § 3.310 (2013), see VAOPGCPREC 8-97 (February 11, 1997), 62 Fed. Reg. 15,566 (1997), the Veteran still has a pending claim of direct service connection for Haglund's deformity.  The issues for which the Veteran seeks service connection as secondary to the Haglund's deformity are inextricably intertwined with the direct service connection claim, even if they could be considered secondary to the nerve injuries for which the Board has granted compensation under section 1151.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

In this regard, the Board observes that service connection is a greater benefit than compensation under 38 U.S.C.A. § 1151.  See, e.g., Alleman v. Principi, 349 F.3d 1368, 1370 (Fed. Cir. 2003) (holding that a widow was ineligible for Service Disabled Veterans' Insurance where the veteran had been in receipt of compensation under 38 U.S.C.A. § 1151); Mintz v. Brown, 6 Vet. App. 277, 282-83 (1994) (holding that a widow was not entitled to certain funeral and burial benefits where the veteran had been in receipt of compensation under 38 U.S.C.A. § 1151).  Because secondary service connection under 38 C.F.R. § 3.310 for the disabilities claimed as related to the Haglund's deformity (those claims being an acquired psychiatric disability, degenerative joint disease, and a thoracolumbar spine disability, as well as the claim for headaches, as secondary to the acquired psychiatric disability) would be a greater benefit than compensation for those disabilities as secondary to the nerve injury for which the Board has granted compensation under 38 U.S.C.A. § 1151, then the RO must consider entitlement to both service connection and compensation for those claims. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions, to include private medical records for the Veteran's claimed ulcer condition, as identified at the Travel Board hearing.  

After the Veteran has signed the appropriate release(s), those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the RO/AMC must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA orthopedic examination, to address his claims for service connection and/or compensation for (a) Haglund's deformity; (b) degenerative joint disease; and (c) a disability of the thoracolumbar spine.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  The examiner must provide an examination in accordance with the latest worksheets and provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner must consider the Veteran's lay statements regarding his symptoms.

Thereafter, the examiner should provide opinions as to the following: 

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's Haglund's deformity began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service?

(b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's degenerative joint disease began during service, began during the first post-service year, is due to an event or injury during service, or is otherwise etiologically related to active duty service?

(i) If so, is it at least as likely as not (a 50 percent chance or greater) that the Veteran's degenerative joint disease is caused or aggravated (permanently made worse) by the Haglund's deformity disorder?

(ii) If not, is it at least as likely as not (a 50 percent chance or greater) that the Veteran's degenerative joint disease is caused or aggravated (permanently made worse) by the nerve injury residuals that are the result of the July and November 1994 bilateral foot surgeries?

	(c) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's thoracolumbar spine disability began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service?

(i) If so, is it at least as likely as not (a 50 percent chance or greater) that the Veteran's thoracolumbar spine disability is caused or aggravated (permanently made worse) by the Haglund's deformity disorder?

(ii) If not, is it at least as likely as not (a 50 percent chance or greater) that the Veteran's thoracolumbar spine disability is caused or aggravated (permanently made worse) by the nerve injury residuals that are the result of the July and November 1994 bilateral foot surgeries?

3.  After any additional records are associated with the claims file and after completion of the orthopedic examination, schedule the Veteran for a VA psychiatric examination.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  The examiner must provide an examination in accordance with the latest worksheets and provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner must consider the Veteran's lay statements regarding his psychiatric symptoms.

Thereafter, the examiner should address the following: 

(a) Is it at least as likely as not (a 50 percent probability or greater) that any current psychiatric disability began during service, began during the first post-service year, is due to an event or injury during service, or is otherwise etiologically related to active duty service?

(b) Is it at least as likely as not (a 50 percent chance or greater) that any psychiatric disability is caused or aggravated (permanently made worse) by the Veteran's Haglund's deformity disorder?

(c) Is it at least as likely as not (a 50 percent chance or greater) that any psychiatric disability is caused or aggravated (permanently made worse) by the nerve injury residuals that are the result of the July and November 1994 bilateral foot surgeries?

4.  After completion of the psychiatric examination, schedule the Veteran for a VA examination for the Veteran's headaches.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  The examiner must provide an examination in accordance with the latest worksheets and provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner must consider the Veteran's lay statements regarding his symptoms.

Thereafter, the examiner should address the following: 

(a) Is it at least as likely as not (a 50 percent probability or greater) that any current headache disability began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service?

(b) Is it at least as likely as not (a 50 percent chance or greater) that any headache disability is caused or aggravated (permanently made worse) by the Veteran's Haglund's deformity disorder?

(c) Is it at least as likely as not (a 50 percent chance or greater) that any headache disability is caused or aggravated (permanently made worse) by the nerve injury residuals that are the result of the July and November 1994 bilateral foot surgeries?

(d) Is it at least as likely as not (a 50 percent chance or greater) that any headache disability is caused or aggravated (permanently made worse) by a psychiatric disorder?

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA gastrointestinal examination.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  The examiner must provide an examination in accordance with the latest worksheets and provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner must consider the Veteran's lay statements regarding his symptoms.

Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current gastrointestinal disability, to include ulcers, began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service.  

6.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination for gallbladder disorders.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  The examiner must provide an examination in accordance with the latest worksheets and provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner must consider the Veteran's lay statements regarding his symptoms.

First, the examiner should clarify whether, at any time since January 2009, the Veteran has had a disability of the gallbladder, to include residuals of gallbladder removal.

Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current gallbladder disorder (if any), began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service.  

7.  After any additional records are associated with the claims file, and after the psychiatric and orthopedic examinations have been conducted, schedule the Veteran for a VA examination for sleep disorders.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  The examiner must provide an examination in accordance with the latest worksheets and provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner must consider the Veteran's lay statements regarding his symptoms.

Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current sleep disorder (to include insomnia), began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service.  

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that a psychiatric or joint disorder caused or aggravates any diagnosed sleep disorder.  

8.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination for rheumatoid arthritis.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  The examiner must provide an examination in accordance with the latest worksheets and provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner must consider the Veteran's lay statements regarding his symptoms.

Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current disability began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service.  

9.  After the development requested has been completed, review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, implement corrective procedures at once.  

10.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

11.  Then, readjudicate the claims.  Readjudication must include consideration of both service connection and 1151 compensation issues.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


